ACCEPTED
                                                                                  12-15-00169CV
                                                                    TWELFTH COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                            8/31/2015 4:17:18 PM
                                                                                   CATHY LUSK
                                                                                          CLERK

                            NO. 12-15-00169-CV

                          IN THE COURT OF APPEALS
                                                                FILED IN
                                                         12th COURT OF APPEALS
                   TWELFTH APPELLATE DISTRICT OF     TEXAS TYLER, TEXAS
                                 AT TYLER                8/31/2015 4:17:18 PM
                                                              CATHY S. LUSK
                                                                  Clerk
       EARL ANDERSON, CARRIE BELL SCOTT, SHARON ANDERSON,
        EVANCE ANDERSON, BILL BURTON, WILLIE MAE ANDERSON
                  AND JERRY J. ANDERSON (SMITH),
                            Appellants,

                                    V.

          ROBERT LOUIS DURHAM AND FRANK L. ZELLERS, III,
                             Appellees
  ______________________________________________________________
                    On appeal from the 173rd District Court
                           Henderson County, Texas
                         Trial Court No. 2012A-0662
  ______________________________________________________________

               APPELLANTS’ SUPPLEMENT TO APPELLANTS’ BRIEF

  ______________________________________________________________

       COME NOW APPELLANTS, EARL ANDERSON, ET AL, and file their

supplement to Appellants’ Brief as follows:

                         CERTIFICATE OF COMPLIANCE

       Certificate of Compliance with Type-Volume Limitation,

         Typeface Requirements, and Type-Style Requirements

  1.           This brief complies with the type-volume limitation of

TEX. R. APP. P 9.4(i)(3) because

         [x]      this brief contains    ____2181__ words, excluding

               the parts of the brief exempted by TEX. R.      APP. P., or
   2.         This brief complies with the page requirements of

TEX. R. APP. P. 9.4(i)(2) because:

                [x]      this brief contains 10 pages.

                                   Respectfully submitted,


                                         Lana Johnson
                                   __________________________________
                                   LANA JOHNSON
                                   Texas Bar No. 10763650
                                   P. O. Box 816325
                                   Dallas, TX 75381-6325
                                   Tel. (903) 646-0672
                                   Fax. (866) 447-7148
                                   Attorney for Appellants


                           CERTIFICATE OF SERVICE

     I certify that on August 30, 2015 a true and correct copy of
SUPPLEMENT TO APPELLANT'S BRIEF was served by e-mail on the Cope
Law Firm.

                                        Lana Johnson
                                   _________________________________
                                   LANA JOHNSON




APPELLANTS’ SUPPLEMENT                                   Page 2